Blair, C. J.
I am unable to concur in the result reached by Mr. Justice Brooke in this matter. The solution of the street railway question for the city of Detroit is unquestionably a legislative problem for the determination of the common council. It only concerns the mayor in his official capacity, as all questions of municipal government concern the chief executive, charged with the duty of informing himself as to them and recommending action thereon from time to time. The investigations which the mayor makes are for the purpose of enabling him to properly discharge the duties of his office and are compensated by the salary provided for the office. It is not contemplated by the charter of Detroit, in my opinion, that the mayor shall make extensive investigations requiring the examination of witnesses and the expenditure of- large sums of money for the purpose of equipping himself to recommend action to the common council, and *623the powers essential to make the investigation effective are not given him therein. Such investigations fall within the domain of legislative action, and the local legislature is given the necessary powers to make them effective. The charter not conferring this power upon the mayor, but, by implication, negativing it, the common council cannot, in my opinion, confer it. Cooley on Constitutional Limitations (4th Ed.), pp. 248-250; 28 Cyc. pp. 463, 464; Union Depot & Railroad Co. v. Smith, 16 Colo. 361 (27 Pac. 329); 1 Dillon on Municipal Corporations (4th Ed.), § 96.
I have no doubt that the common council may choose its own method of collecting information to guide its legislative discretion. Flint, etc., Plank-Road Co. v. Woodhull, 25 Mich. 99 (12 Am. Rep. 233). It may, if it chooses, conduct its investigation through a committee of outsiders or through the mayor, providing the investigation is made in its behalf, in accordance with its directions, and subject to its control, and the results reported to it for its action. State Tax-Law Cases, 54 Mich. 350 (20 N. W. 493).
The resolution under discussion was not for the purpose of aiding the local legislature to perform its duty, but to assist the chief executive to perform his duty. The resolution directs the city controller “ to pay any bills presented and approved by his honor, the mayor, out of said appropriation.” This provision is in contravention of mandatory provisions of the city charter and is therefore illegal and void. McCormick v. Bay City, 23 Mich. 457. The fact, as alleged, that the mayor intends to pursue the charter course for the allowance of his bills, cannot validate this invalid resolution. The resolution must speak for itself unaffected by undisclosed intentions.
The writ will be granted.
Grant, Montgomery, Ostrander, and McAlvay, JJ., concurred with Blair, O. J.